UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 Commission File Number 000-53508 HELIX BIOPHARMA CORP. (Translation of registrant’s name into English) , #3, AURORA, ONTARIO, CANADAL4G 6X7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. EXPLANATORY NOTE Attached are the following exhibits: Second Amendment to Manufacturing Agreement, dated November 18, 2009, by and between Helix Biopharma Corporation and Contract Pharmaceuticals Limited Niagara and Amendment to Topical Interferon Alpha-2b GMP Process Development, Scale Up and Clinical Supplies Manufacturing Agreement, dated November 3, 2008, by and between Helix Biopharma Corporation and Contract Pharmaceuticals Limited Niagara. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HELIX BIOPHARMA CORP. (Registrant) Date:September 20, 2010 By: /s/ Photios (Frank) Michalargias Name:Photios (Frank) Michalargias Title:Chief Financial Officer EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Second Amendment to Manufacturing Agreement, dated November 18, 2009, by and between Helix Biopharma Corporation and Contract Pharmaceuticals Limited Niagara and Amendment to Topical Interferon Alpha-2b GMP Process Development, Scale Up and Clinical Supplies Manufacturing Agreement, dated November 3, 2008, by and between Helix Biopharma Corporation and Contract Pharmaceuticals Limited Niagara.
